DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the objections to the Specification and Drawings below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trigger component of claim 2 and the magnet of claim 8 must be shown or the feature(s) canceled from the claim(s).  The drawings are objected to because the faint lines make it difficult to see the parts of the key and read the reference numbers.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-13 are allowable.  In regard to claim 1, in combination with other limitations, the bottom end of the central shaft further fixedly provided with a limit member, an outer wall of a bottom end of the limit member provided with a flange in a circumferential direction, 10the magnetic ring sleeved on an outer wall of the limit member and located at an upper end of the flange, or an inner wall of the bottom end of the limit member provided with a flange in the circumferential direction, and the magnetic ring arranged inside the limit member and located at the upper end of the flange, and the magnetic ring is a 15permanent magnet magnetized along an axial direction of the limit member, wherein the variable force key further comprises an electromagnet or a hollow coil, the electromagnet or the hollow coil arranged at a bottom in the housing, and when the central shaft is moved downward, the electromagnet or the hollow coil being able to penetrate inside 20the limit member is neither disclosed nor suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sims, Jr. [US 4,117,430], Barnoski [US 4,227,163] and Staley [US 5,220,318] disclose similar keys with magnetic members.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833